DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on September 11, 2020.  Claims 1 – 13 are pending and examined below.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The 
In claims 1, 11 and 12, applicant recites, “forming a terminal set of states within the finite time horizon based on at least one predefined constraint, wherein the terminal set of states comprises a terminal state that corresponds to the starting state for the back-up stop trajectory”.  (Emphasis added.)   In ¶12 of applicant disclosure, applicant recites, “the terminal set of states only starts to include states outside of the "reference trajectory" and since the generated trajectory must include one state from the terminal set.” (Emphasis added.)  In ¶17 of applicant disclosure, applicant recites, “[t]he terminal set of states comprises at least one terminal state that corresponds to the starting state for the back-up stop trajectory.”  These two disclosures are unclear.  First, it’s unclear how the terminal state corresponds to the starting state.  What does this mean, and how could a “terminal set of states”, which by its own definition refers to an ending of something, correspond to a “starting state”, which by its own definition refers to the start or beginning of something? (Emphasis added.)  There appears to be a contradiction.  Clarification is required.
Any claims not specifically mentioned herein above, but nonetheless rejected as failing to comply with the written description requirement, are rejected for incorporating the errors of their respective base claims by dependency.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.  The following rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance. (See 84 Fed. Reg. 50 (Jan. 7, 2019).
Statutory Category
Does claim 1 fall into one of four of the statutory categories?  Yes. The preamble of claim 1 recites a method, and the body of the claim positively recites a series of method steps.  Thus, claim 1 is directed to a process.
Does claim 11 fall into one of four of the statutory categories?  Yes. The preamble of claim 11 recites a non-transitory computer-readable storage medium storing one or more programs.  (See ¶15 of applicant disclosure.)  The non-transitory processor-readable storage medium is positively recited as being operatively coupled to one or more processors of a vehicle control system.  Thus, claim 11 is directed to an apparatus.
Does claim 12 fall into one of four of the statutory categories?  Yes. The preamble of claim 12 recites a control device. The body of claim 12 recites at least one physical element (i.e., control device comprising control circuitry) that forms part of the claimed device.  Thus, claim 12 is directed to an apparatus.
Yes.  The preamble of claim 13 recites a vehicle.  The body of claim 13 requires a control device comprising control circuitry.  Thus, claim 13 is directed to an apparatus.

	Step 2A – Prong 1
Do claims 1 and 11 – 13 recite a judicial exception?  Yes. The claims recite the limitations of determining a back-up stop trajectory within the finite time horizon, the back-up stop trajectory having a starting state and terminating in a final state, the final state being defined as a safe state; forming a terminal set of states within the finite time horizon based on at least one predefined constraint, wherein the terminal set of states comprises a terminal state that corresponds to the starting state for the back-up stop trajectory; and generating a nominal trajectory for at least a portion of the finite time horizon based on a constraint controlled technique, the nominal trajectory being dependent on the obtained reference trajectory and a terminal constraint , wherein the terminal constraint defines that the nominal trajectory comprises the terminal state; and wherein the constraint controlled technique comprises a cost minimizing control strategy, and wherein the back-up stop trajectory from the starting state to the final state is associated with zero cost. The determining, forming and generating steps, as drafted, are processes that, under their broadest reasonable interpretation, cover performances of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “[a] computer-readable storage medium storing one or more programs configured to be executed by one or more processors of a vehicle control system” nothing in the claim precludes the determining, forming and generating steps 

Step 2A – Prong 2
Do claims 1 and 11 – 13 integrate the judicial exception into a practical application?  No.  The claims recite one additional element: obtaining a reference trajectory over a finite time horizon, the reference trajectory comprising a speed reference over time for the finite time horizon.  The obtaining step recited in the claims is recited at a high level of generality (i.e., as a general means of gathering an electronic representation of a reference trajectory over a finite time period), and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  
The processor in this step is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.



Step 2B 
Do claims 1 and 11 – 13 provide an inventive concept?  No.  As discussed with 
respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Therefore, claims 1 and 11 – 13 are ineligible.
Dependent claims 2 – 10 are also ineligible because they do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Therefore, claims 1 – 13 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: U.S. Patent Application Publication No. 2021/0031760 A1 to Ostafew et al. discloses a method, an apparatus, a system, and a non-transitory computer-readable media for trajectory planning for autonomous vehicle.  The Ostafew et al. discloses a reference-trajectory and a nominal trajectory.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY A. BUTLER whose telephone number is (313)446-6513.  The examiner can normally be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m. at (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Electronic Communications
Prior to initiating the first e-mail correspondence with any examiner, Applicant is responsible for filing a written statement with the USPTO in accordance with MPEP § 502.03 II. AJJ received e-mail messages including e-mail attachments shall be placed into this application’s record.

/RODNEY A BUTLER/Primary Examiner, Art Unit 3666